COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Harley Channelview Properties, LLC

Appellate case number:      01-21-00548-CV

Trial court case number:    2020-67063

Trial court:                80th District Court of Harris County

        On October 12, 2021, relator, Harley Channelview Properties, LLC
(“Channelview”), filed a petition for writ of mandamus and an emergency motion for
temporary relief to stay the trial court’s September 20, 2021 interlocutory order. Real party
in interest, Harley Marine Gulf (“HMG”), responded to the emergency motion, contending
that Channelview failed to meet its burden to obtain temporary relief, and alternatively, if
this Court were to stay the trial court’s order, we should require a bond. HMG states that
“[t]he “bond should cover the monthly rental value of the property and offset the excess
rent that HMG has been paying to Channelview each month.” In sum, HMG requests a
bond in the amount of $2,835,252. Channelview replied, stating that “[i]t is HMG that
should post a bond” but did not otherwise object to relator’s bond amount.
        Accordingly, we grant Channelview’s motion to stay the September 20, 2021
interlocutory order which, among other things, directs Channelview to convey title to the
subject property to HMG. See TEX. R. APP. P. 52.10(b). As a condition of granting
temporary relief, this Court requires Channelview to file a good and sufficient bond in
compliance with the applicable procedures delineated in Rule 24 of the Texas Rules of
Appellate Procedure. Id. 24, 24.1(a)(2), 24.2(a)(2), 52.10(b). Within 30 days,
Channelview must inform this Court whether it has complied with this order. This stay is
effective until the case in this Court is finally decided, the Court otherwise orders the stay
lifted, or Channelview does not comply with filing a bond in compliance with Rule 24
within 30 days. Any party may file a motion for reconsideration of the stay. See id.
52.10(c).
        Further, the Court requests that HMG respond to the petition for writ of mandamus.
It is ordered that the response of any interested party, if any, shall be due no later than 20
days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually       Acting for the Court

Date: ___October 18, 2021____